Citation Nr: 0623216	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  02-12 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 RO decision which denied service connection 
for bilateral tinnitus.

As noted in the Board's February 2003 decision, the veteran 
has raised the issues of entitlement to service connection 
for a right knee disorder, and entitlement to a permanent and 
total disability rating for non-service connected pension 
purposes.  These issues have not previously been adjudicated, 
and they are referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's current tinnitus began many years after service 
and was not caused by any incident of service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to his claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Historically, the veteran served on active duty in the Army 
from January 1959 to March 1962.  A review of the veteran's 
DD-214 indicates that his military occupational specialty 
(MOS) during service was as an Engineer, Missile Equipment 
Specialist, 352.10.  

The veteran's enlistment examination, performed in December 
1958, noted essentially normal findings throughout.  An 
inservice treatment report, dated in November 1961, noted his 
complaints of hearing loss.  The report noted that the 
veteran would be kept off diesel generator work for three 
weeks, and he was to return for audiometric testing.  A 
subsequent audiological examination, performed in late-
November 1961, revealed normal hearing.  The report of the 
veteran's separation physical examination, performed in 
February 1962, noted that the veteran's ears were normal.  An 
audiological evaluation performed at that time was also 
normal.  A medical history report, completed pursuant to the 
separation examination, was silent as to any pertinent 
complaints, history, diagnosis, or treatment of tinnitus.  

In September 2001, the veteran filed a complaint seeking, in 
part, service connection for bilateral tinnitus.

Through his statements herein, the veteran indicated that he 
noticed hearing loss in the performance of his duties as a 
missile equipment specialist.  Specifically, he reported that 
his duties included significant noise exposure from operating 
diesel generators.

In support of his claim, the RO has retrieved VA medical 
treatment reports identified by the veteran.  Treatment 
reports, beginning in 2001, noted the veteran's complaints of 
a long history of gradually worsening hearing loss.  He also 
reported complaints of constant tinnitus, that changes in 
severity.  He reported noise exposure from generators during 
service, and denied any post service noise exposure.  The 
reports noted diagnoses of hearing loss and tinnitus, and 
indicated that the veteran has been prescribed hearing aids.

Given the veteran's inservice duties, the Board understands 
that on occasion he was exposed to loud noise while in the 
service.  Nevertheless, the Board concludes, based on a 
review of the entire record and the medical evidence 
contained therein, that the veteran's current tinnitus began 
many years after service and was not caused by any incident 
of service.

As noted above, the veteran's service medical records are 
completely silent as to any complaints of tinnitus.  The very 
first post-service complaint of or treatment for tinnitus is 
not shown until 2001, thirty-nine years after the veteran's 
discharge from the service.  Moreover, there is no competent 
evidence linking the veteran's tinnitus to his military 
service.  

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself with tinnitus and then associate this 
condition with his active duty service.     

The weight of the credible evidence demonstrates that the 
veteran's current tinnitus began years after his active duty 
and was not caused by any incident of service.  As the 
preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in May 2002, rating action, and 
statement of the case advised the veteran of the foregoing 
elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The Board further finds that 
there is no duty in this case to obtain a medical opinion as 
to the etiology of the veteran's current tinnitus.  As noted 
herein, there is no record of this condition during service, 
or for thirty-nine years thereafter.  

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

Service connection for tinnitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


